Case 3:18-cv-02458-BEN-BLM Document 62 Filed 12/20/19 PageID.759 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   TAMAR PACHTER
     Supervising Deputy Attorney General
 3   JOSE A. ZELIDON-ZEPEDA
     Deputy Attorney General
 4   State Bar No. 227108
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3879
 6    Fax: (415) 703-1234
      E-mail: Jose.ZelidonZepeda@doj.ca.gov
 7   Attorneys for Defendants Attorney General
     Xavier Becerra, Acting Director André
 8   Schoorl, Secretary Julie Su, Labor
     Commissioner Lilia García-Brower, and
 9   Director Patrick Henning, in their official
     capacities
10
                      IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   CALIFORNIA TRUCKING                          3:18-cv-02458-BEN-BLM
     ASSOCIATION; ET AL.,
16                                             STATE DEFENDANTS’ NOTICE
                                    Plaintiff, OF MOTION AND MOTION TO
17                                             DISMISS SECOND AMENDED
                 v.                            COMPLAINT
18
                                                  Date:  February 3, 2020
19   ATTORNEY GENERAL XAVIER                      Time:  10:30 a.m.
     BECERRA; ET AL.,                             Courtroom:
                                                         5A, Fifth Floor
20                                                Judge: The Honorable Roger T.
                                 Defendants.             Benitez
21                                           Trial Date: None set
                                             Action Filed:October 25, 2018
22
23        TO PLAINTIFFS CALIFORNIA TRUCKING ASSOCIATION, ET AL.:
24        TAKE NOTICE that on February 3, 2020, at 10:30 a.m., at the United States
25   District Court, Southern District of California, 221 West Broadway, San Diego, CA
26   92101, courtroom 5A, Fifth Floor, Defendants Attorney General Xavier Becerra et
27   al., will move to dismiss without leave to amend the Second Amended Complaint
28
                                              1
                           State Defs.’ Not. Mot. & Mot. Dism. SAC (3:18-cv-02458-BEN-BLM)
Case 3:18-cv-02458-BEN-BLM Document 62 Filed 12/20/19 PageID.760 Page 2 of 2



 1   under Federal Rule of Civil Procedure 12, because the Court lacks jurisdiction over
 2   this action and the SAC fails to state a claim upon which relief may be granted.
 3        This motion is based on the concurrently filed Memorandum of Points and
 4   Authorities Supporting Motion to Dismiss Second Amended Complaint, and any
 5   further argument the Court may hold in this matter.
 6   Dated: December 20, 2019                     Respectfully submitted,
 7                                                XAVIER BECERRA
                                                  Attorney General of California
 8                                                TAMAR PACHTER
                                                  Supervising Deputy Attorney General
 9
10
                                                  /s/ Jose A. Zelidon-Zepeda
11                                                JOSE A. ZELIDON-ZEPEDA
                                                  Deputy Attorney General
12                                                Attorneys for Defendants Attorney
                                                  General Xavier Becerra, Acting
13                                                Director André Schoorl, Secretary
                                                  Julie Su, Labor Commissioner Lilia
14                                                García-Brower, and Director Patrick
                                                  Henning, in their official capacities
15
     SA2018103422
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                           State Defs.’ Not. Mot. & Mot. Dism. SAC (3:18-cv-02458-BEN-BLM)
